Citation Nr: 0907639	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  03-21 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from September 1969 to 
August 1971.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. The RO's June 2003 Statement of the Case 
(SOC) also referred to claims for service connection for a 
nonspecific acquired psychiatric disorder, and a 
dermatological disorder. The Veteran in his July 2003 VA Form 
9 (Substantive Appeal) limited the scope of the appeal to the 
issue presently under consideration. In November 2003, the 
Veteran testified at a hearing before a Decision Review 
Officer (DRO).

The Board previously remanded this case to the RO (via the 
Appeals Management Center (AMC)) in January 2005 for further 
development, and the matter has since returned for additional 
review.


FINDINGS OF FACT

1.	The Veteran does not have PTSD.

2.	Assuming a clinical diagnosis of PTSD were established, 
there is no verified in-service stressor of record.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 
The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has notified the Veteran of what evidence would 
substantiate his claim through VCAA notice correspondence 
dated July 2002 and June 2005 which informed him as to each 
element of satisfactory notice set forth under the Pelegrini 
II decision. The June 2003 SOC explained the criteria to 
substantiate a claim for service connection and effectively 
readjudicated the claim subsequent to notice and development. 
The VCAA notice indicated the joint obligation between VA and 
the Veteran to obtain pertinent evidence and information, 
including that VA would undertake reasonable measures to 
assist in obtaining further VA medical records, private 
treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
While there is no indication of notification concerning both 
the disability rating and effective date elements of a 
pending claim for benefits consistent with the holding in the 
Dingess/Hartman decision, as the underlying claim for service 
connection is being denied on the merits, the absence of 
notice on this subject has had no prejudicial effect upon 
adjudicating the appeal. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced).

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 
While the initial July 2002 VCAA notice met this standard, 
the subsequent correspondence did not. However, the Veteran 
has had an opportunity to respond to the June 2005 VCAA 
notice letter in advance of the September 2008 Supplemental 
SOC (SSOC) readjudicating his claim. During this timeframe 
the Veteran underwent an August 2008 VA examination, and the 
RO/AMC conducted further inquiry in an attempt to verify his 
alleged in-service stressors. There is no indication of any 
further available evidence that must be associated with the 
record. The Veteran has therefore had the full opportunity to 
participate in the adjudication of the claim. See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007).                

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran including obtaining service 
treatment records, his service personnel file, VA outpatient 
records and private treatment records, as well as contacting 
the appropriate agencies and records departments for purposes 
of stressor verification. 

The Veteran has also undergone a VA psychiatric examination. 
See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see 
Charles v. Principi, 16 Vet. App. 370 (2002). In support of 
his claim, he has provided several personal statements 
including a completed PTSD stressor questionnaire, and 
additional records from private treatment providers. 

He has testified during a November 2003 DRO hearing. While 
the Veteran had requested a videoconference hearing before a 
Veterans Law Judge, he failed to report for a scheduled 
hearing in October 2004, and has not since provided good 
cause for failure to appear or requested to reschedule the 
hearing. As a result, the Board previously deemed his hearing 
request withdrawn. 38 C.F.R. § 20.704(d). The record as it 
stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits.



The Merits of the Claim

The Veteran's claim is for service connection for PTSD 
incurred due to identified stressful events from service. 
Because the Veteran does not have PTSD, the claim will be 
denied. Moreover, assuming that the Veteran was shown to be 
diagnosed as having PTSD, the evidence does not support that 
he was exposed to an in-service stressor, which is necessary 
for a grant of service connection. See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.). For these reasons, 
the Board will deny the claim. 


The Relevant Law

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during active duty service. 38 
U.S.C.A. §§ 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008). 

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. 
38 C.F.R. § 3.304(f).                A diagnosis of PTSD must 
be established in accordance with 38 C.F.R. § 4.125(a), which 
provides that all psychiatric diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV). 38 C.F.R. § 3.304(f). 




The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records. See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997). If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service." See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

If, however, the veteran's stressor is unrelated to 
participation in combat, then      his lay testimony, in and 
of itself, is insufficient to establish the occurrence of the 
alleged stressor. Instead, the record must contain credible 
supporting information from an independent source that 
corroborates his testimony or statements, such as service 
records. Cohen, 10 Vet. App. at 146-47; Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996). See also Sizemore v. Principi, 
18 Vet. App. 264, 270 (2004) (a veteran's lay testimony alone 
is insufficient proof of a noncombat stressor).
The available sources for corroboration of a claimed stressor 
may however include sources of evidence such as competent lay 
statements from third-party individuals, and are not directly 
limited to service records. See Cohen, 10 Vet. App. at 143.

Credible supporting evidence of the actual occurrence of an 
in-service stressor   does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process." Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997). The Court similarly 
held in Pentecost v. Principi,   16 Vet. App. 124, 128-29 
(2002) that while the veteran's unit records did not 
specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks."


The Evidence

The service treatment history does not specifically indicate 
the Veteran ever sought psychiatric treatment or reported 
having symptoms associated with a mental health disorder.

Records from the Veteran's personnel file indicate that his 
military occupational designation was as a bandsman. His Form 
DD-214 lists his official duty as a coronet/trumpet player. 
He had service in Vietnam from August 1970 to August 1971. 
During this time period his units of assignment were the 
Headquarters and Headquarters Company and Band, Division 
Support Command, 25th Infantry Division as of September 8, 
1970; the Headquarters Company and Band, Division Support 
Command, 1st Cavalry Division, as of December 10, 1970; and 
effective April 17, 1971, the 23rd Replacement Detachment, 
23rd Infantry Division, en route to the Headquarters and 
Headquarters Company and Band, Support Command, on April 27, 
1971. 

During service he received the National Defense Service Medal 
(NDSM), the Vietnam Service Medal, Republic of Vietnam 
Campaign Medal (RVNCM), and Republic of Vietnam Gallantry 
Cross with Palm. These awards do not denote combat service.  

The National Defense Service Medal is awarded for honorable 
active service for any period between June 27, 1950 and July 
27, 1954, or between January 1, 1961 and August 14, 1974.  
See Manual of Military Decorations and Awards, 6-1 
(Department of Defense Manual 1348.33-M, July 1990). The 
Vietnam Service Medal is awarded to all members of the Armed 
Forces of the United States serving at any time between July 
4, 1965 and March 28, 1973 in Thailand, Laos, or Cambodia or 
the airspaces thereover in direct support of operations in 
Vietnam.  Id. at 6-1.  The Republic of Vietnam Campaign Medal 
is awarded to those personnel who (1) served in the Republic 
of Vietnam for 6 months during a specified period; or, (2) 
served outside the geographical limits of the Republic of 
Vietnam but contributed direct combat support to the Republic 
of Vietnam and Armed Forces for 6 months; or, (3) served in 
the Republic of Vietnam or outside its geographical limits 
for less than 6 months but were wounded, captured or killed.  
See Army Regulation 672-5-1, 28. The Republic of Vietnam 
Gallantry Cross with Palm is an award that was issued by the-
then Vietnamese Government to all units subordinate to 
Military Assistance Command (MACV) during the period 8 
February 1962 and 28 March 1973 and to U.S. Army Vietnam and 
its subordinate units for the period 20 July 1965 to 28 March 
1973.

The Veteran's identified in-service stressors in support of 
his claim are as follows: (1) In early-1971, approximately 4 
to 5 months after his arrival in Vietnam, the Veteran was a 
passenger on a C-130 aircraft that turned on its side, then 
resumed normal flight, and the pilot reported that there had 
been a near miss with another plane. (2) In early-1971 he had 
been a passenger in a helicopter with a malfunctioning motor 
that had to be detained several times for maintenance, and on 
one occasion there almost was a mid-air collision when the 
engine failed. He had believed the helicopter would 
eventually crash, and he took a photograph of it which is of 
record. He states that both of the above incidents transpired 
in the vicinity of Bien Hoa, while he was a member of the 1st 
Cavalry Division. (3) The Veteran witnessed several rocket 
and mortar attacks during the middle of 1971, and one 
occasion there were four mortar rounds which fell close 
enough to his quarters to knock him out of bed. He indicates 
a rocket attack occurred while he was on guard duty that just 
missed one of the bunkers. He states these events occurred 
while he was stationed at Chu Lai with the 84th Infantry 
Division. (4) In June or July 1971, the Veteran was planning 
to take leave and had to travel through Danang to reach his 
flight. While doing this he observed from about 20 feet away 
a Viet Cong solider attempting to blow up a police station 
with a satchel charge attached to him when the charge 
detonated early and the soldier was killed in the explosion. 
(5) While at Bien Hoa around the middle of 1971 the Veteran 
and other members of his unit found an unexploded mine and 
thought it was a dud and passed it around as a diversion 
several times. Upon turning it in they learned it was a live 
anti-tank mine and under the circumstances if struck by a 
heavy vehicle would have detonated. (6) The Veteran learned 
of the accidental serious injury to R.B., another member of 
the 1st Calvary Division, when the incident occurred. 

The Board remanded this case in February 2007 for purpose of 
undertaking further development attempting to independently 
corroborate the Veteran's claimed         in-service 
stressors.

The RO/AMC then contacted the United States Armed Services 
Center for Unit Records Research (CURR), the appropriate unit 
records depository and research agency at that time to 
attempt to verify the claimed incidents. In its October 2006 
response, CURR indicated that on review of available unit 
combat records there was a Daily Staff Journal submitted by 
the 80th General Support Group for the period 1830 hours, 
July 19, 1971 to 0600 hours, July 20, 1971, that at 0130 
hours, July 20, 1971, Danang took several rounds with no 
report of casualties or damage. The Daily Staff Journal 
submitted for the period 1830 hours, August 24, 1971 to 0600 
hours, August 25, 1971 states that at 0130 hours, Danang Air 
Base and the downtown area received a rocket attack. The 
airbase took one 122mm round with unknown damage and 
casualties. The downtown area took at least two 122mm rockets 
causing a fire in the Petroleum, Oil, and Lubricant storage 
yard. The CURR report stated it was unable to place the 
Veteran in Danang as this agency could find no information on 
the 84th Infantry that the Veteran claimed was his unit of 
assignment from May 1, 1971 to August 30, 1971. It was 
recommended that the Veteran or the RO as the agency 
requesting information recheck the DA Form 20. An inquiry by 
CURR with the Center for Military History revealed that there 
was no 84th Infantry in Vietnam. There was a reserve unit 
identified as the 84th Regiment but there was no report 
indicating that an infantry unit was part of the 84th 
Training Division (USAR).

The CURR report further stated that this agency was unable to 
provide information for the request pertaining to the plane 
and helicopter incidents because there was insufficient 
information provided. The report explained that CURR would 
require the unit designation down to the company level for 
the Veteran's unit of assignment, and the tail number and 
unit of assignment for the aircraft. Also necessary were the 
names and units of any injured personnel, and the location 
where the incident happened. The CURR report additionally 
stated that it was unable to find a record of the individual 
whom the Veteran stated had been a casualty, and recommended 
alternative means by which this search could be completed 
provided the Veteran knew the full unit designation for this 
person.

The October 2007 report of the U.S. Army and Joint Services 
Records Research Center (JSRRC) stated that it had verified 
that the Headquarters and Headquarters and Company and Band, 
Support Command, 25th Infantry Division was located at Cu Chi 
during the period the Veteran was assigned to the unit. A 
search of combat unit records for the period found that 
Operational Report-Lessons Learned submitted by the 25th 
Infantry Division for the period ending October 31, 1970 
stated that there were no significant shelling incidents 
reported throughout the Divisions Area of Operations although 
Cu Chi did receive one 122mm rocket at 1827 hours on October 
15, 1970 resulting in one U.S. soldier wounded and light 
damage to two buildings. This was the only documented attack 
that could be found on Cu Chi during the period the Veteran 
was there. The JSRRC was further unable to verify the 
helicopter and airplane crash landings as described by the 
Veteran while assigned to the 1st Calvary Division, and in 
order to provide further assistance the tail number and unit 
of assignment for each aircraft was required. 
The JSRRC was able to verify that the Headquarters and 
Headquarters and Company and Band, Support Command, 23rd 
Infantry Division was located at Chu Lai during the period 
the Veteran was assigned to the unit. A search of combat unit 
records by the 23rd Infantry Division for the period and 
Operational Reports-Lessons Learned submitted by the 16th 
Aviation Group Infantry stated that no damage was done to any 
of the units of the 16th Aviation Group during the rocket 
attack on April 30, 1971. The JSSRC was unable to verify that 
there was any unit in Vietnam designated as the 84th 
Infantry. It also was not able to verify the incident 
involving a casualty the Veteran had described.

Medical evidence of record includes the October 1996 report 
of the Veteran's evaluation at a private hospital emergency 
room for symptoms of shortness of breath, and bilateral hand 
numbness after an altercation with another individual at his 
place of employment. The diagnosis was anxiety and 
hyperventilation. The evaluating physician observed that 
medical history and an exam were consistent with 
hyperventilation following a confrontation, and there was no 
reason to indicate any other cause of these symptoms. 

On a July 2002 psychiatric assessment at the Cincinnati VA 
Medical Center (VAMC) the impression was that the Veteran 
presented with a primary problem of depressive features and 
secondarily post-traumatic stress disorder symptoms, perhaps 
in partial remission, with low avoidance and re-experiencing 
symptoms. The Veteran's report of some unusual perceptual 
experiences did not appear to be directly related to the 
traumatic events he had identified. The Axis I diagnosis 
(pertaining to Clinical Disorders) was deferred pending 
further evaluation. 

Upon more thorough VA evaluation that month the Veteran 
reported problems with mood swings, irritability, insomnia, a 
loss of interest in activities, and difficulty holding 
relationships. He had difficulty sleeping and sleep 
disturbances. He further reported a significant level of 
anxiety and a number of rituals he performed to try to 
control this anxiety. The Veteran generally denied any 
history of psychosis or symptoms consistent with mania. On 
mental status evaluation he was alert and oriented, his 
thoughts were organized, and speech was of normal tone and 
cadence. Memory was grossly intact although not formally 
tested. His affect was anxious and also slightly sad. Mood 
was described as nervous. He denied any suicidal or homicidal 
ideation. There was no evidence of any psychotic symptoms. 
Insight was fair and judgment was considered to be good. The 
psychiatrist summarized that there were symptoms consistent 
with PTSD. The Veteran reported that these had been worse in 
the past, but seemed to be causing him problems recently, as 
related to sleep, irritability, and interpersonal 
relationships. He also endorsed symptoms consistent with 
obsessive compulsive disorder. The diagnosis was preliminary 
PTSD; obsessive compulsive disorder; and alcohol dependence 
in sustained remission. 

The August 2002 correspondence from Dr. D.H. indicates having 
treated the Veteran since July 1974, and that since 1981 the 
Veteran had had an ongoing problem with his nerves and 
emotional stability. He had difficulty coping with the 
hospitalization of a relative in 1987, and had continued to 
use anti-anxiety medications since then. In 1991 depression 
became evident and treatment was started along with 
counseling. According to the physician, there had been 
numerous somatic complaints which had been manifestations of 
the Veteran's ongoing stress disorder. Much of the accidental 
trauma the Veteran had experienced over the years was 
considered secondary to inattention or preoccupation with 
somatic complaints. The physician further stated that he did 
consider the Veteran to have had "chronic post stress 
disorder," and that he had some doubt that resolution of 
this disorder was possible.

The report of a September 2002 psychological evaluation 
states the diagnostic conclusion that based on his self-
report, the Veteran met the criteria for major depressive 
disorder, recurrent and current; PTSD, current and lifetime; 
and alcohol dependence, sedative dependence, and cannabis 
dependence, all in sustained full remission. 

The Veteran underwent a VA psychiatric examination in August 
2008, specifically to ascertain whether he had PTSD. The 
Veteran reported that he began seeing his primary care 
physician about 15 years previously for psychiatric problems, 
and that he had taken various psychotropic medications during 
that timeframe. He denied any psychiatric hospitalizations, 
suicide attempts, or significant chemical dependency issues. 

On objective examination thought process was logical and 
sequential. The Veteran denied any delusions or 
hallucinations. Activities of daily living were adequate, 
alert and oriented. Memory was intact for immediate, recent 
and remote levels. He reported chronic obsessive compulsive 
behavior. There was no psychomotor retardation or agitation 
observed, and no report of impaired impulse control or 
manic/hypomanic behaviors. 

After conducting the personal interview with the Veteran, 
conducting all appropriate clinical testing and a review of 
the claims folder, the examiner diagnosed the Veteran as 
having an anxiety disorder not otherwise specified and an 
obsessive-compulsive disorder. Shipwash v. Brown, 8 Vet.App. 
218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 
(1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

The VA examiner indicated as the basis for his conclusions 
the several stressful incidents the Veteran had reported from 
service and the absence to that point of confirmation of 
these events through the JSRRC and other inquiries. The 
psychiatric examiner further stated that even with the above-
mentioned stressors, the Veteran had maintained gainful 
employment for many years. He had also had adequate 
socialization. None of his symptoms had been extreme enough 
to cause him clinically significant deterioration in social, 
occupational or other important areas of functioning. There 
was no significant report of anhedonia or of an exaggerated 
startle response. Substance abuse was not a factor in the 
current disorder. The Veteran had adequate social as well as 
occupational functioning. The examiner opined that overall 
the Veteran's current degree of emotional distress was not 
caused by or the result of PTSD.

Analysis

The Board will first consider evidence as to whether there is 
a current clinical diagnosis of PTSD. As the essential 
predicate requirement to establish service connection for any 
claimed disability, there must exist competent evidence of 
that disorder. See Moore v. Nicholson, 21 Vet. App. 211, 215 
(2007), citing Franscisco v. Brown, 7 Vet. App. 55, 58 
(1994). See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."). 

Based upon the treatment history the medical evidence 
preponderates against a diagnosis of PTSD. An initial July 
2002 VA outpatient psychiatric evaluation indicated 
"preliminary PTSD" in conjunction with the overall 
diagnosis, and an August 2002 private physician's report 
states a diagnosis of "chronic post stress disorder." The 
more recent and comprehensive VA examination of August 2008 
found to the contrary. The August 2008 examination 
encompassed a complete review of the medical history provided 
in the claims file and the Veteran's subjective 
symptomatology, and provides the most contemporaneous and 
accurate assessment of the Veteran's mental condition. 

Given these reasons, and as well that it offers a conclusive 
rationale, and considered distinctly each applicable clinical 
criterion to establish a PTSD diagnosis, the VA examination 
findings are deemed most probative on the subject of current 
diagnosis. There is a clear progression in the record of an 
initial suspected diagnosis, followed by further evaluation 
confirming other sources of the claimed current 
manifestations. See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (the Board may consider and evaluate the underlying 
basis of an opinion on a medical question, and determine 
whether to accept such an opinion under the circumstances). 
See also Evans v. West, 12 Vet. App. 22, 30 (1998).

Given that there is the competent diagnosis of at least one 
evaluating psychiatrist that the Veteran had PTSD, however, 
the Board will consider this claim through assuming, for 
argument's sake, that this was the correct diagnosis, and 
proceed to ascertaining if there is in fact a verified 
stressor to support a clinical diagnosis of PTSD. Holbrook, 
supra. 

Since the Veteran does not allege and the record does reflect 
participation in combat during service, the corroboration of 
the alleged stressors by objective means is necessary. See 38 
C.F.R. § 3.304(f); Cohen, supra; Moreau, supra. There has 
been extensive development during the pendency of the appeal 
to assist with the stressor verification. The Board's January 
2005 remand specifically provided that the Veteran would be 
afforded a further opportunity to identify all supporting 
details of the incidents alleged. Based on the information 
provided, the RO/AMC forwarded this identifying information 
to the appropriate agencies maintaining unit history 
information and/or records depositories to permit independent 
measures to corroborate the claimed stressors.

The results of these inquiries for unit historical 
information with both the CURR and JSRRC as to the incidents 
where the Veteran described faulty onboard equipment and 
accident avoidance maneuvers on passenger aircraft in early 
1971 was that corroborating information was unavailable 
absent more underlying facts, namely, precise locations, 
individuals involved, units involved, and if possible the 
identification data for either the C130 plane or helicopter 
on which the stated incidents transpired. The photograph of a 
military transport helicopter the Veteran has provided, 
alleged by the Veteran to be the actual helicopter mentioned, 
does not show numerical designations or other identifying 
marks that would assist with researching the claimed 
stressor.

Further research has been conducted into the rocket and 
mortar attacks which the Veteran has alleged occurred in the 
vicinity of Chu Lai where he was stationed in mid-1971, and 
extensive inquiry did not confirm the Veteran's unit 
designation as he has described at that time of the 84th 
Infantry Division. Rather, there was no indication of such a 
unit was ever present in Vietnam. Additional efforts to 
corroborate incidents that may have been consistent with the 
Veteran's report indicated separate rocket attacks on August 
24th and 25th of 1971 in Danang, not for Chu Lai. While there 
is confirmation of one rocket attack at Cu Chi in October 15, 
1970, this likewise does not generally correspond with the 
reported circumstances of the events underlying the claimed 
incident.

The remaining identified stressors of record also have not 
been verified. The CURR and JSRRC were both unable to 
corroborate a claimed injury casualty involving another 
member of the Veteran's unit. The Veteran's observation of 
the Viet Cong soldier's failed attempt at a bombing of a 
police station, and incident where he himself was in 
proximity to an unexploded mine, are each absent essential 
clarifying details, i.e., date, location, other persons 
involved, to render them inherently verifiable by objective 
means. 

Accordingly, there is no verified or verifiable stressor of 
record. The RO has conducted a thorough inquiry for any 
corroborating information, and there are no such findings 
that have been obtained. 

As a diagnosis of PSTD must be established based on a 
verified stressor only, the competent and probative evidence 
weighs against a present diagnosis of PTSD, and in any event 
does not establish a verified stressor. To the extent the 
Veteran has offered his own assertions in support of the 
etiology of a claimed psychiatric disorder, as a layperson 
without medical background and training his statement on 
medical causation cannot be dispositive and requires 
consistent medical evidence. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 


Summary

Thus, the Veteran is not shown to have a medical diagnosis of 
PTSD, nor is there evidence of corroboration as to any 
claimed stressors. For these reasons, the Board is denying 
the claim on appeal for service connection for PTSD. The 
preponderance of the evidence is unfavorable on this claim, 
and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



ORDER

Service connection for PTSD is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


